PER CURIAM.
This is an appeal from the denial of a Rule of Criminal Procedure 3.850 motion to vacate. The motion was denied without an evidentiary hearing. We conclude that the files and records of the ease do not conclusively show defendant was entitled to no relief. Thus, the court below should have held an evidentiary hearing, and the matter is reversed and remanded for the purposes of holding an evidentiary hearing on the motion to vacate.
REVERSED AND REMANDED.
DOWNEY, C. J., and LETTS and BERA-NEK, JJ., concur.